PER CURIAM:
Ryan Stillman Lucas appeals the district court’s order granting summary judgment in favor of the Appellees on Lucas’ 42 U.S.C. § 1983 (2012) and state law claims for false arrest, false imprisonment, and malicious prosecution. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Shively, No. 7:13-cv-00055-MFU-RSB (WD.Va. July 7, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.